Citation Nr: 1633100	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-249 72A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased rating in excess of 40 percent for residuals of a back injury with degenerative disc disease, L5-S1.

2.  Entitlement to an increased rating in excess of 10 percent for left sciatic radiculopathy.

(The issue of entitlement to nonservice-connected pension is addressed in a separate Board decision under docket number 10-29 971)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to May 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas

For the reasons discussed below, the Board is vacating the June 2016 decision addressing issues of entitlement to an increased rating for residuals of a back injury with degenerative disc disease and for left sciatic radiculopathy, and a new decision is being issued.

The issue of entitlement to an earlier effective date for the award of service connection for residuals of a back injury with degenerative disc disease has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  A June 14, 2016, the Board, addressing issues of entitlement to an increased rating for residuals of a back injury with degenerative disc disease and left sciatic radiculopathy, incorrectly listed the Veteran's representative as the United States Spinal Association.   

2.  For the entire rating period, the Veteran had measurable range of motion in the thoracolumbar spine; his lumbar spine disability did not approximate unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

3.  For the entire rating period, left lower extremity neurological symptoms were mild in degree.


CONCLUSIONS OF LAW

1.  The June 14, 2016, Board decision addressing issues of entitlement to an increased rating for residuals of a back injury with degenerative disc disease and for left sciatic radiculopathy is vacated.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R.  § 20.904 (2016).

2.  The criteria for an increased rating in excess of 40 percent for residuals of a back injury with degenerative disc disease, L5-S1 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5243 (2016). 

3.  The criteria for an increased rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 20 15); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. 
§ 7104(a) (West 2015); 38 C.F.R. § 20.904 (2016).    

A review of record shows that the most recently submitted VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), in favor of the United States Spinal Association, is invalid as it was not signed by the representative.  Thus, a prior January 2007 VA From 21-22, in favor of the Disabled American Veterans, remained in effect at the time the June 2016 Board decision was issued.  Because the June 2016 Board decision did not reflect the correct representative of record, in an effort to ensure due process, the decision is vacated and a new decision will be entered as if that decision had never been made.  

Accordingly, the June 14, 2016 Board decision addressing issues of entitlement to an increased rating for residuals of a back injury with degenerative disc disease and left sciatic radiculopathy is vacated.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009).  The Board finds that a May 2011 VCAA notice letter provided adequate notice to the Veteran addressing the increased rating claim on appeal.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes treatment records from the Texas Department of Criminal Justice, correctional managed care, a VA examination, and the Veteran's statements and statements from law witnesses.  The Veteran was afforded a February 2013 VA examination to evaluate his lumbar spine disability.  The Board finds that the examination obtained is adequate because it was performed by a medical professional, was based on a review of the record and a thorough examination of the Veteran, and adequately addresses the relevant rating criteria.  While the Veteran has indicated in May 2011 and June 2011 statements that his lumbar spine disability has increased since he was last rated, referencing a 2007 physical examination, he has not indicated that his disability has worsened since his most recent VA examination in February 2013; accordingly, the Board finds that a remand for additional examination is not warranted.  Cf. Caffrey v. Brown, 6 Vet. App. 377 (1995).  Additionally, while the Veteran has requested, in various lay statements, that he be afforded an MRI in conjunction with the appeal for an increased rating, x-rays of the lumbosacral spine were obtained in conjunction with the February 2013 VA examination and those findings have been reported in the February 2013 examination report.  The Board finds that an MRI is not necessary to diagnostic purposes as a finding of degenerative joint and disc disease has already been established by the record, prior MRI findings with regard to a disc bulge have also been noted, and MRI testing is not necessary to address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not, otherwise, identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board finds that the Veteran's lumbar spine disability and left lower extremity radiculopathy have not increased during the course of the appeal to warrant a staged rating. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran has diagnosed degenerative joint disease in the lumbar spine.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

The Veteran is in receipt of a 40 percent rating for his lumbar spine disability under Diagnostic Code 5243.

The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis of the spine either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5242 and 5243.

Under the General Formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.   

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a.   

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations. 
See 38 C.F.R. § 4.71a Note (1).  Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2016).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. §§ 4.2, 4.6 (2016).

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

Rating Analysis 

The Veteran is currently rated under Diagnostic Code 5243.  The Board finds that for the entire rating period, a rating in excess of 40 percent rating is not warranted for the Veteran's lumbar spine disability under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The next higher 50 percent evaluation is assigned under the general rating formula for unfavorable ankylosis of the entire thoracolumbar spine.  The Board finds that the Veteran's lumbar spine disability has not approximated unfavorable ankylosis of the entire thoracolumbar spine at any time during the rating period.  

The Veteran contends that his lumbar spine disability has worsened since he was last rated.  June 2011 lay statements from the Veteran and from lay witnesses, D.S., S.R., R.W. and E.E., identify difficulty walking due to chronic back pain, declined mobility, and the use of a walker for ambulation.  The Board finds that the Veteran and lay witnesses are competent to identify declined mobility due to the Veteran's back pain, and the use of a walker, and finds that these statements are credible.   

Treatment records from the Texas Department of Criminal Justice, Correctional Managed Care, which include records from UTMB Hospital, show that the Veteran has been treated for chronic back pain with back spasm and left radiculopathy with physical therapy.  The Veteran ambulated with a walker.  A September 2011 x-ray noted degenerative disc disease at the L5-S1 level with little change when compared with prior x-rays from 2000.  December 2012 x-rays showed compression deformity at L1, moderate degenerative changes and a bulge at L4-5.  The Veteran contends, in various lay statements that MRI findings show that he has a disc bulge and his disc bulge has not been adequately considered in rating his lumbar spine disability.  The record includes MRI findings from May 2007 showing mild degenerative disc disease and a left posterior disc bulge at L5 to S1, and while this evidence is dated prior to the rating period, the Board finds based on the 2007 MRI findings when considered with current x-ray evidence shows that the Veteran continues to have a disc bulge present in the lumbar spine.  The Board finds, nonetheless, that both arthritis in the lumbar spine and a disc bulge, are rating based on findings related to limitation of motion in the thoracolumbar spine under the General Rating Formula for Disease and Injuries of the Spine.

A February 2013 VA examination shows that the Veteran has a diagnosis of spondylosis of the lumbar spine with intermittent neuritis.  He reported having stabbing pain in the back.  He reported that he could walk approximately 20 feet without his walker.  The Veteran also reported numbness in the big toe and calf of the left leg.  A physical examination shows that the Veteran had 70 degrees forward flexion in the lumbar spine with no objective evidence of painful motion, 20 degrees extension with no objective evidence of painful motion.  He also had 25 degrees left and right lateral flexion and 25 degrees left and right lateral rotation, both without pain.  No loss of motion was shown on repetitive testing.  Functional loss included less movement than usual, and the Veteran stood forward flexed approximately 15 degrees. 

The Board finds that even with consideration of functional limitations due to pain, the Veteran's lumbar spine disability does not approximate unfavorable ankylosis of the entire thoracolumbar spine to warrant a higher rating.  Note (5) to 38 C.F.R. 
§ 4.71a defines unfavorable ankylosis as a condition in which the entire thoracolumbar spine is fixed in flexion or extension, where ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  

Instead, no ankylosis, favorable or unfavorable, is demonstrated in this case.  
For the entire rating period, the Board finds that the Veteran's lumbar spine was not shown to be fixed in flexion of extension, and a February 2013 VA examination shows that the Veteran had measureable range of motion in the lumbar spine with 70 degrees flexion and 20 degrees extension without pain and without additional loss of motion on repetitive motion testing.  While the Veteran is competent and credible to identify loss of mobility due to back pain, the use of a walker for ambulation, because the Veteran had active range of motion in the thoracolumbar spine, the Board finds that ankylosis is shown.  For these reasons, the Board finds that for the entire rating period, an increased rating in excess of 40 percent is not warranted for lumbar spine degenerative disc disease under the general rating formula.  See 38 C.F.R. § 4.71a.  

The Board has also considered whether a higher evaluation is warranted under based on the criteria for rating intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a.  However, the February 2013 VA examination indicates that the Veteran does not have intervertebral disc syndrome, and that he had no incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  Correctional Managed Care records do not otherwise identify incapacitating episodes due to intervertebral disc syndrome.  Accordingly, a higher rating is not warranted based on the criteria for rating intervertebral disc syndrome based on incapacitating episodes.

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for an increased rating for residuals of a back injury with degenerative disc disease, L5-S1and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2016).

Lumbar Radiculopathy

The Board has considered whether an increased rating is warranted based on neurologic manifestations the Veteran's lumbar spine disability.  The General Rating Formula of Diseases and Injuries of the Spine allows for separate evaluation of any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a, Note (1).  Diagnostic Code 8520 provides disability ratings of 10, 20, and 40 percent, respectively, for mild, moderate, and moderately severe neuritis of the sciatic nerve.  38 C.F.R. § 4.124a.  

The Veteran is in receipt of a 10 percent rating for left lower extremity radiculopathy.  For the entire rating period, the Veteran had left lower extremity neurological symptoms which include pain, numbness, diminished light touch sensation, and absent reflexes.  The Board finds that for the entire rating period, the Veteran exhibited symptoms of left lower extremity sciatica that were mild in degree.

Correctional Managed Care records show that the Veteran had complaints of left lower extremity sciatic pain.  During a February 2013 VA examination, the Veteran reported numbness in the left lower extremity.  Muscle strength testing in February 2013 shows that the Veteran had normal strength in the lower extremities, bilaterally.  There was no muscle atrophy.  The Veteran had absent deep tendon reflexes in the bilateral lower extremities.  A sensory examination was normal on the right.  The Veteran had decreased light touch sensation in the left lower leg and foot.  He also had mild numbness in the left lower extremity.  The Veteran was found to have left sciatic radiculopathy, described as mild in degree.  No radiculopathy was found on the right side.  

The Board finds that left lower extremity neurological symptoms are shown to be mild in degree and do not more nearly approximate a rating based on moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  In that regard, on the February 2013 VA examination, the Veteran had full strength in the left lower extremity, absent reflexes, diminished light touch sensation, and mild numbness.  Because the Veteran's lower extremity neurological symptoms were predominantly sensory in nature, and because they were assessed by the VA examiner to be mild, the Board finds that left lower extremity sciatic radiculopathy is not shown to be more than mild in degree.  Accordingly, the preponderance of the evidence is against the appeal for an increased rating in excess of 10 percent for left lower extremity radiculopathy under Diagnostic Code 8520.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2016).

While the Veteran was noted to have absent reflexes in the right lower extremities, no other neurological impairment was shown, and he was not diagnosed with radiculopathy in the right lower extremity on the February 2013 neurological examination.  Correctional Managed Care records do not otherwise identify radiculopathy in the right lower extremity.  Accordingly, the Board finds that a separate rating is not warranted for neurological impairment in the right lower extremity.  

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the increased rating period, the symptomatology and impairment caused the Veteran's lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings for the lumbar spine based on limitation of motion and function, to include as due to flare-ups of pain, weakness, fatigability, and based on incapacitating episodes due to intervertebral disc syndrome.  The rating criteria also allows for separate ratings for neurological manifestations, such as radiculopathy.  The Veteran's lumbar spine disability is characterized by limitation of motion in the lumbar spine, pain, and mild radiculopathy in the sciatic nerve of the left lower extremity.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria and higher ratings are available based on more severe degrees of limitation of motion and neurological symptoms.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected lumbar spine disability and radiculopathy, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran, to include difficulty with mobility and ambulation due to pain and radiculopathy, are specifically contemplated by the criteria discussed above, and this includes the effect of his disability on occupational or daily functioning.  While the Veteran is in receipt of a high rating under the applicable diagnostic criteria for his lumbar spine disability, higher ratings are available based on a greater degree of impairment based on unfavorable ankylosis of the spine, which is not shown in this case.  In the absence of exceptional factors associated with the lumbar spine disability and radiculopathy, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, a TDIU was previously denied in a November 2008 rating decision and the Veteran did not appeal that decision.  The Board finds that the evidence submitted in conjunction with the present appeal for an increased rating does not indicate that the Veteran is unemployable as a result of his service-connected lumbar spine disability and radiculopathy, and the Veteran does not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.


ORDER

The June 14, 2016 Board decision, which addressed entitlement to an increased rating for residuals of a back injury with degenerative disc disease and entitlement to an increased rating left sciatic radiculopathy, is vacated.

An increased rating in excess of 40 percent for residuals of a back injury with degenerative disc disease, L5-S1, is denied.  
 
An increased in excess of 10 percent rating for left lower extremity radiculopathy is denied.



	                        ____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals


